DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 05/02/2022 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 112

4.	Claims 8-12 and 16-19, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Referring to the amended claim 8, it is unclear from the claim language how the newly added recitation of the ‘volumetric value’ [that is, a value ‘relating to or involving the measurement of volume’] can be determined in the absence of a group of instructions / program module configured to instruct the optical system to capture /measure volume images by the camera; to output he images captured by the camera and to further process the output image data so as to determine the initial volumes of the droplets actually dispensed previously; where the program module in question must further contain instructions to communicate with another module comprising instructions to the dispensing apparatus to perform the initial dispensation of fluid droplets [resulting in the initial droplet volumes to be measured by the optical system; see also claim 11]. It is further unclear how the ‘volumetric values’ must be inter-related with the values of the ‘amounts of fluid dispensed in each of the plurality of different locations. It is also unclear from the claim language how the instructions ‘to normalize a volume’ are inter-related to the instructions to ‘determine an additional amount of the fluid’ as recited. Furthermore, it is unclear what instructions are supposed to provide for determination(s) of ‘different spots within the location’, ‘the location’ lacking antecedent basis [see also line 10, and further see claims 9, 11]. Moreover, it is not clear whether the instructions to ‘determine an additional amount of the fluid’ must include instructions to compare the measured ‘initial volumes’ with those desired. Also, the ‘amount of the fluid to be added the location’ appears to contain an error. 
	Regarding the amended claim 10, it is not clear whether or not the recitation of the pattern ‘determined based on a user selected pattern’, means that the storage medium must further comprise instructions directed to defining a GUI configured to  
allow the user to select a pattern and further directed to the intended determinations as recited. 
Double Patenting

5.	The instant claims 8-12 and 16-19 remain rejected under the judicially created doctrine of obviousness-type double patenting s being unpatentable over claims 1, 8 and 10-14 of US 8474934.  It is maintained that, although the conflicting claims are not identical, they are not patentably distinct from each other because all positively recited features of the instant claims are entirely within the scope of claims1, 8 and 10-14 of US 8474934. 
Response to Arguments

6.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   As to the request for rejoinder, it is emphasized that the instant claims 8-12 and 16-19 [directed to an encoded computer medium and elected without traverse on 01/17/2022] stand rejected, as discussed above. 

Conclusion

7.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798